NO. 07-04-0318-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                   JULY 19, 2004

                        ______________________________


                  IN THE MATTER OF THE MARRIAGE OF
            LORRAINE SOMMERFELDT, M.D. AND MILUN PANOVICH
AND IN THE INTEREST OF MALINA PANOVICH AND TATIANA PANOVICH, CHILDREN
                   _________________________________

           FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 52,401-C; HONORABLE PATRICK PIRTLE, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                              MEMORANDUM OPINION


      Appellant Milun Panovich perfected this appeal from the trial court’s judgment of

March 12, 2004. Pending before this Court is Panovich’s motion to dismiss the appeal by

which he represents the parties have resolved all issues and he no longer desires to
appeal. Without passing on the merits of the case we grant the motion and dismiss the

appeal.1


      Accordingly, the appeal is dismissed.


                                       Don H. Reavis
                                         Justice




      1
       Panovich requests relief under Rule 42.1(a)(2) of the Texas Rules of Appellate
Procedure; however, he does not specify what subsection of 42.1(a)(2) he wishes the
Court to follow. Thus, based on the substance of appellant’s motion, we dismiss the
appeal pursuant to Rule 42.1(a)(1). Therefore, without a request from the parties our
mandate will issue in due course.

                                          2